  8:20-cv-00166-RGK-PRSE Doc # 13 Filed: 08/04/20 Page 1 of 1 - Page ID # 57




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

CHASIN RENTERIA,

                   Plaintiff,                            8:20CV166

      vs.
                                                           ORDER
NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES,

                   Defendant.



      IT IS ORDERED that Defendant’s motion for extension of time (Filing 12) is
granted. Defendant shall have until September 3, 2020, to answer or otherwise
respond to Plaintiff’s amended complaint.

      Dated this 4th day of August, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
